NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUTH ANN CONDE CHEESMAN,                        No. 20-35214

                Plaintiff-Appellant,            D.C. No. 1:18-cv-03218-SAB

 v.
                                                MEMORANDUM*
ELLENSBURG SCHOOL DISTRICT; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Ruth Ann Conde Cheesman appeals pro se from the district court’s summary

judgment in her action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Mabe v. San Bernardino Cty., Dep’t

of Pub. Soc. Servs., 237 F.3d 1101, 1106 (9th Cir. 2001). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment for Ellensburg School

District because Cheesman failed to raise a genuine dispute of material fact as to

whether any policy or custom of the school district caused her to suffer

constitutional injuries. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978) (municipal liability under § 1983 requires execution of policy or custom

that inflicts plaintiff’s constitutional injury).

       The district court properly granted summary judgment for the individual

defendants because Cheesman failed to raise a triable dispute as to any of her

claims. See Fed. R. Civ. P. 56(c) (setting forth evidentiary support required in

opposing a motion for summary judgment); Crowe v. County of San Diego, 608

F.3d 406, 440 (9th Cir. 2010) (a conspiracy claim requires the existence of an

agreement or meeting of the minds to violate constitutional rights); Jones v.

Williams, 297 F.3d 930, 934 (9th Cir. 2002) (liability under § 1983 requires

showing of personal participation in the alleged rights deprivation); Swank v.

Valley Christian Sch., 398 P.3d 1108, 1120 (Wash. 2017) (defining gross

negligence under Washington law); Lyons v. U.S. Bank Nat’l Ass’n, 336 P.3d

1142, 1151 (Wash. 2014) (setting forth elements of an intentional infliction of

emotional distress claim under Washington law); see also Kirkpatrick v. County of

Washoe, 843 F.3d 784, 790 (9th Cir. 2016) (in context of removal of child from

parental custody, Fourth Amendment right to be free from unreasonable,


                                             2                                  20-35214
warrantless seizure by government officials belongs to the child, not the parent).

          We reject as unpersuasive Cheesman’s contentions that the district court

violated her Sixth Amendment rights, her right to a jury trial, and her due process

rights.

          We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

          Cheesman’s request to submit supplemental exhibits, set forth in the reply

brief, is denied.

          AFFIRMED.




                                            3                                   20-35214